LOGO [g33905img1.jpg]

Exhibit 10.ii.cc

SUPPLY AGREEMENT

FEED GRADE PHOSPHATES (MONOCAL)

VENEZUELA

 

DATE:    MAY 16, 2006 SELLER:    MOSAIC FERTILIZER LLC, d.b.a.    MOSAIC FEED
INGREDIENTS    8813 HWY 41 SOUTH    RIVERVIEW, FL 33569 BUYER:    CARGILL DE
VENEZUELA    EDIFICIO PARQUE CRISTAL TORRE OESTE    PISO 8, AV. FRANCISCO DE
MIRANDA    CARACAS, VEN 1060 PRODUCT:    BIOFOS SPECIFICATIONS:    TYPICAL
MOSAIC SPECIFICATIONS MARKET:    VENEZUELA PERIOD:    JUNE 2006 THROUGH MAY 2007
PRICING:    TO BE NEGOTIATED AT TIME OF PURCHASE QUANTITY:    TO BE NEGOTIATED
AT TIME OF PURCHASE DELIVERY:    TO BE NEGOTIATED AT TIME OF PURCHASE PAYMENT:
   TYPICALLY 60 DAYS TERMS:    MOSAIC TERMS AND CONDITIONS TO APPLY. (ATTACHED)

 

CARGILL, INCORPORATED      MOSAIC FERTILIZER, LLC By:  

 

     By:  

 

Name:  

 

     Name:  

 

Its:  

 

     Its:  

 